DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on 5/20/21.

The application has been amended as follows: 
In claim 1, line 6, insert --the-- before “frames”.
In claim 4, line 8, insert --the-- before “frames”.
In claim 6, line 1, replace “4” with --5--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a method or apparatus using a processor for determining bio-information of a target by generating a frame set by accumulating frames each having radar pulses reflected from a target and determining a respiratory rate of the target based on the magnitude spectrum, which is determined corresponding to a frequency axis by performing a frequency conversion of frames in the frame set in a sampler index axis direction, in combination with the other claimed features. The closest prior art is US .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793